Title: To Thomas Jefferson from Macall Medford, 14 September 1807
From: Medford, Macall
To: Jefferson, Thomas


                        
                            Sir/
                            London 14th. September 1807
                        
                        I was on the eve of returning to America a few days ago, when the difference between this Country and
                            America from the representations of various Pamphlets news Papers &c &c having assumed a Serious Shape.
                            it appearing to me that the real grievances of America were not clearly understood or candidly explained and believing
                            from having been engaged in Mercantile concerns in both Countries, that it would be in my power to represent the facts in
                            a different way or in a Way that would attract the Notice of the Commercial and Manufacturing Interest of this Country, I
                            thought I could not do better than make the attempt, the result I now take the liberty of Sending you—
                        It was my intention to have added a Chapter on the Commerce between American and Spain but the facts which
                            are within my Knowledge of the ill usage of America, by the Spanish Government, are Such that I thought it best not to
                            publish them; my general opinion with respect to America whose Interest I have most at heart as my own Country, being,
                            that She ought to avoid war in every manner possible Short of the Loss of her honour—
                        The Liberty that I take in presenting you with this Pamphlet is only to be excused by my desire to make my
                            feeble efforts Known to you, who understand the real and Solid Interests of Countries Perhaps better than any other Person
                            in existence and to whose care very fortunately the conduct of the Public affairs of our rising Country have been
                            Entrusted—
                        I have engaged myself in attending to whatever has been interesting in the Political & Commercial World
                            during my residence in Europe and am now returning to America. and expect to be in Philadelphia in a very Short time,
                            Should you wish any information that I may be likely to possess, I shall be happy in the opportunity of Communicating it,
                  I am Sir respectfully your ob. Servt.
                        
                            Macall Medford
                     
                        
                        
                            PS. The Guns are this moment firing on account of the British forces having taken Copenhagen they say
                                without the Loss of a Man
                        
                    